DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.
 Drawings
The drawings were received on 3/7/2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the second rotational direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 9-18, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang (U.S. Patent No. 9,255,602).
As for Claim 1, Liang discloses a carabiner (100) comprising:
a carabiner body (body of 100), the carabiner body having a first portion (top hook 110) and a second portion (bottom hook 110), the first portion and second portion defined by a G-arm (central arm portion of 100 dividing hooks 110), the first portion including a carabiner opening (top hook opening defined by top hook 110), the G-arm positioned to at least partially define the carabiner opening (see Fig. 1);
a first gate (right gate 120), the first gate oriented to close and open the carabiner opening; and
a second gate (left gate 120), the second gate extending from the G-arm to a portion of the carabiner body (see Fig. 1), the second gate when closed separating the first portion of the carabiner body from the second portion of the carabiner body (see Fig. 1),
wherein each of the first gate and the second gate opens via rotation of the first gate and the second gate in a same first rotational direction (each gate 120 opens by rotating counter-clockwise).

2. (Currently amended) The carabiner of claim 1, wherein the first gate opens inward on the carabiner body in the first rotational direction (gate 120 opens inward in a counter-clockwise direction toward opening of 100 defined by hook 110).
3. (Currently amended) The carabiner of claim 2, wherein the second gate opens inward on the carabiner body in the first rotational direction (gate 120 opens inward in a counter-clockwise direction toward opening of 100 defined by hook 110) and closes against a stop (stop wall defined by notch 210) in a direction opposite the first rotational direction (gate 120 closes in a clockwise direction), the stop preventing the second gate from rotating past a point in the direction opposite the first rotational direction (see Fig. 1).
5. (Previously presented) The carabiner of claim 3, wherein the carabiner body includes a cutout (notch 140 allows the gate 120 to rotate when lock 130 is not positioned in notch) that allows the second gate to rotate in the first rotational direction.
6. (Original) The carabiner of claim 5, wherein the stop and the cutout form a divot in the carabiner body (see Fig. 1).
9. (Currently amended) The carabiner of claim 1, wherein each of the first gate and the second gate closes via rotation of the first gate and the second gate in a same second rotational direction (the gates 120 rotates in a clockwise direction to close the gates and openings) opposite the first rotational direction.
10. (Previously presented) The carabiner of claim 9, wherein the carabiner body includes a stop (stop wall defined by notch 210) that prevents the second gate from rotating past a point in the second rotational direction.

11. (Previously presented) The carabiner of claim 1, wherein the carabiner body is approximately oval shaped (see Fig. 1) and the G-arm extends from one side of the carabiner body towards an opposite side of the carabiner body (see Fig. 1).
12. (Previously presented) The carabiner of claim 11, wherein the carabiner body including the G-arm has a capital G-shape (see Fig. 1).
As for Claim 13, Liang discloses a carabiner (100) comprising:
a carabiner body (body of 100), the carabiner body having a first portion (110) and a second portion (110), the first portion including a carabiner opening (opening defined by 110) and an inwardly extending portion (central portion of 100 that dived hooks 110) positioned to at least partially define the carabiner opening;
a first gate (120), the first gate oriented to close and open the carabiner opening (see Fig. 1); and
a second gate (120), the second gate, when closed, separating the first portion of the carabiner body from the second portion of the carabiner body (see Fig.1),
wherein each of the first gate and the second gate opens via rotation of the first gate and the second gate in a same first rotational direction (gates 120 both rotates in counter-clockwise direction to open).
14. (Original) The carabiner of claim 13, wherein the second gate is mounted proximate to the carabiner opening in relation to the carabiner body (gate 120 is mounted in apertures 220 and 230). 
15. (Previously presented) The carabiner of claim 13, wherein the second gate is pivotably mounted on the inwardly extending portion (gate 120 is pivotably mounted in apertures 220 and 230).
16. (Previously presented) The carabiner of claim 13, wherein the carabiner body includes a mounting area (area of 100 which comprises apertures 220 and 230) for the second gate.

17. (Original) The carabiner of claim 16, wherein the mounting area is a G-Arm (see Fig. 1).
18. (Original) The carabiner of claim 16, wherein the mounting area is an area of additional body material to accommodate mounting of the second gate (see Fig. 1).
21. (Currently amended) The carabiner of claim 1, wherein each of the first gate and the second gate is pivotably attached to the G-arm (see Fig. 1).
22. (Currently amended) The carabiner of claim 1, wherein each of the first gate and the second gate is pivotably attached to the carabiner body adjacent to the carabiner opening (see Fig. 1).
23. (New) The carabiner of claim 13, wherein the carabiner body includes a stop (stop wall defined by notch 210) that prevents the second gate from rotating past a point in the second rotational direction.
Claim(s) 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grossman (U.S. 2016/0255918).
As for Claim 19, Grossman discloses a method of using a carabiner (1), the method comprising: 
providing a carabiner (1), the carabiner including: carabiner body (2), the carabiner body having a first portion (portion at 6) and a second portion (portion at 15), the first and second portion defined by a G-arm (upper portion 4), the first portion including a carabiner opening (13), the G-arm positioned to at least partially define the carabiner opening (see Fig. 1); 
a first gate (3), the first gate oriented to close and open the carabiner opening; and 
a second gate (lower portion of 4 extending to location 5), the second gate extending from the G-arm to a portion of the carabiner body (see Fig. 1), the second gate when closed separating the first portion of the carabiner body from the second portion of the carabiner body (see Fig. 1), wherein each of the first gate and the second gate opens via rotation of the first gate and the second gate in a same first rotational direction (both gates of 3 and 4 rotates inwardly toward back of frame 2); 
sliding a key onto the carabiner body while using the key to open the first gate into the first portion (see Fig. 3); 
sliding the key around the carabiner body, using the key to open the second gate (see Figs. 3-8); and 
sliding the key into the second portion (see Figs. 3-8).
20. (Previously presented) The method of claim 19, further comprising: manually opening the second gate (see Figs. 3-8); 
sliding the key into the first portion (see Figs. 3-8).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3. 5-6, and 9-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677